 1

 2

 3

 4

 5

 6

 7

 8

 9

10                                UNITED STATES DISTRICT COURT

11                              EASTERN DISTRICT OF CALIFORNIA

12

13    MELVIN JOSEPH SIMMONS,                           Case No. 1:19-cv-01107-DAD-SAB (PC)
14                       Plaintiff,                    ORDER DENYING PLAINTIFF’S MOTION
                                                       TO CEASE AND DESIST USING “JR” AS
15           v.                                        PART OF HIS NAME AS MOOT
16    J. WUERTH, et al.,                               (ECF No. 10)
17                       Defendants.
18

19          Plaintiff Melvin Joseph Simmons is a state prisoner proceeding pro se in this civil rights

20   action pursuant to 42 U.S.C. § 1983.

21          Currently before the Court is Plaintiff’s motion to have the Clerk of the Court cease and

22   desist using “Jr.” as a part of his name, filed on August 28, 2019. (ECF No. 10.) It appears that

23   when this action was filed in the Sacramento Division, the case name was titled Melvin Joseph

24   Simmons, Jr. v. J. Wuerth. See Prisoner New Case Documents, ECF No. 2; and Order

25   Transferring Action, ECF No. 5.

26          Prior to the matter being transferred to the Fresno Division of the Eastern District,

27   Plaintiff filed a motion to cease and desist using “Jr.” as part of his name. ECF No. 4. The

28   Court’s docket now reflects that Plaintiff’s name is “Melvin Joseph Simmons” and the case has
                                                       1
 1   been titled Melvin Joseph Simmons v. J. Wuerth, et al.

 2            Accordingly, Plaintiff’s motion, (ECF No. 10), is HEREBY DENIED AS MOOT. The

 3   Office of the Clerk is DIRECTED to remove “also known as Melvin Joseph Simmons, Jr.” from

 4   the docket in this matter.

 5
     IT IS SO ORDERED.
 6

 7   Dated:     September 5, 2019
                                                      UNITED STATES MAGISTRATE JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                     2
